On Petition for Rehearing
PER CURIAM.
Appellants McKenney in their petition for rehearing make two points. The first concerns the damages awarded in the case. The second raises objection to the form of the injunctive relief granted Buffelen in the trial court’s judgment. The restraining portion of the judgment reads as follows:
“That defendant McKenney Logging Corporation be and it hereby is permanently restrained and, enjoined from trespassing on the lands or injuring or cutting any timber covered by the contract, which is Plaintiff’s Exhibit 1, and from interfering with or inducing a breach of said contract by defendants Bart McKenney, Marie McKenney, Einar Glaser and Dorothy Glaser;”
*13The attack now made (and for the first time) is that the form is too general and it refers to a document outside the corners of the judgment. Therefore, the injunctive commands do not meet the requirements of Rule 65(d) of the Federal Rules of Procedure, 28 U.S.C.A.
The generality of the injunctive commands did not deprive the trial court of jurisdiction.
This vice of generality was not mentioned in the trial court when the McKenneys made a motion to amend the judgment. No complaint was made here of this generality when the McKenneys made their specification of errors.
The mandate will go down authorizing, but not directing, the trial court to amend the injunctive provisions of the judgment to comply with Rule 65(d), if in its discretion it now finds such a gourse advisable.
Otherwise, the petition of appellants McKenney is denied.